Citation Nr: 1720501	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to April 1, 2015, for the award of additional compensation for dependents. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to May 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision and February 2016 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD with an initial 10 percent rating effective June 10, 2008, and assigned an effective date of April 1, 2015, for the award of additional compensation for his dependents, respectively. 

With regard to the Veteran's claim for a higher initial rating for his PTSD, in an October 2011 rating decision, the RO assigned an initial 30 percent rating, effective June 10, 2008. However, inasmuch as a higher rating was available for such disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the record reveals that the Veteran submitted an additional statement after the issuance of the April 2016 supplemental statement of the case and, as such, a letter inquiring as to whether he waived Agency of Original Jurisdiction (AOJ) consideration of such statement was sent to him in March 2017. Thereafter, in April 2017, the Veteran indicated that he did not waive AOJ consideration of such statement and requested to have his case remanded back to the AOJ. However, upon closer inspection, the Board finds that the Veteran's additional statements constitute argument rather than evidence and, as such, a remand is not necessary for the AOJ to consider such statements. Consequently, the Board may proceed with a decision on the issue at this time without prejudice to the Veteran. 

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to an effective date prior to April 1, 2015, for the award of additional compensation for dependents is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, including anxiety, nightmares, avoidance behavior, sleep difficulty, depressed mood, disturbance in motivation and mood, difficulty with maintaining and establishing effective work and social relationships, and difficulty with memory and concentration, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, an August 2008 letter, sent prior to the issuance of the rating decision on appeal, informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection. VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). Here, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the August 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs) as well as post-service treatment records have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in May 2009 and March 2016 in connection with his claim. The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to a higher initial rating for PTSD has been met.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

The Veteran's service-connected PTSD is evaluated at 30 percent for the entire appeal period. He contends that such disability is more severe than as reflected by the currently assigned rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 . The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under the criteria of Diagnostic Code (DC) 9411, which provides that such disability is evaluated pursuant to the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126(a).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5. See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). In the instant case, the Veteran's claim was certified to the Board in May 2016 and, as such, the DSM-5 applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores. However, to the extent that such were included in the assessment of the Veteran's PTSD, the Board will consider them. In this regard, a GAF score is another component considered to determine the entire disability picture for the Veteran. The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, supra. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126 (a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 
38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

After a review of the record, the Board finds that the Veteran's PTSD results in, at most, occupational and social impairment with reduced reliability and productivity, which is indicative of a 50 percent rating, but no higher. 

In this regard, the Veteran was afforded a VA examination in May 2009. At such time, he reported various psychiatric symptoms, to include markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. He also indicated that he had been married for 18 years and had a teenage daughter that thought he was mean and too strict. He also stated that he did not talk to his siblings that much and he called his mother once a week. He further stated that he had a friend who served with him in the military located in another state, but that he did not consider anyone else to be a friend or acquaintance. Moreover, the Veteran reported that he was employed full-time as a carrier for the United States Postal Service (USPS) for five years and that he would sometimes snap at people, but tried to keep to himself. 

Upon mental status examination, the examiner noted that the Veteran was fully oriented, well-groomed, and friendly, and that his mood was moderately depressed with restricted affect. The examiner also stated that the Veteran's attention, memory, and judgment appeared to be within normal limits. A GAF score of 65 was assigned. Furthermore, the examiner found that the Veteran did not have total occupational and social impairment, occupational and social impairment with deficiencies in most areas, occupational and social impairment with reduced reliability and productivity, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of irritability to perform occupational tasks, or occupational and social impairment due to mild or transient symptoms. The examiner did note, however, that the Veteran was guarded due to his reported chronicity of symptoms, but that involvement in treatment was a positive sign.

A subsequent May 2009 VA treatment record of a psychological interview indicated that the Veteran displayed the capability for prolonged attention and there were no deficits observed in either remote or recent recall. The clinician also noted that the Veteran's speech was normal with low volume and his affect was depressed. The Veteran denied any current or recent suicidal ideation, but indicated that several years ago he experienced episodes of passive suicidal ideation. The Veteran also reported that he was challenged by moderate hypervigilance and physiological hyperarousal, and that he experienced episodes of notable sad mood and irritability. The clinician further noted that, as a result of the Veteran's PTSD symptoms, he experienced significant impairment across multiple domains of functioning and experienced constraint of his quality of life and overall sense of well-being. A GAF score of 50 was assigned. However, the examiner found that the Veteran's thought process was appropriate, relevant, and logical and that he articulated reasons for living, and his concentration and attention were good. 

Another May 2009 VA treatment noted the Veteran's reports of nightmares, avoidant behavior, depression, impaired concentration, irritability, and impaired sleep. The clinician noted that the Veteran's mood was depressed with congruent affect and his speech was soft and somewhat hesitant. However, the clinician also found that the Veteran had no delusions or hallucinations and did not have suicidal or homicidal ideations. A July 2009 VA treatment record revealed that the Veteran started group therapy sessions for his PTSD. However, an August 2009 VA treatment record indicated that the Veteran continued to experience some irritability, intrusive memories, and a tendency to withdraw, and the clinician noted that the Veteran's mood was moderately anxious, but that he was appropriately dressed and groomed, and that he had no delusions or hallucinations.

In August 2010, the Veteran's VA treatment provider noted that the Veteran reported continued irritability as he was short-tempered and did not want to be bothered. He also reported impaired concentration, although the Veteran indicated that his current medication was helping. The Veteran also denied that his irritability was causing any significant problems with his workplace or his relationship with his family and that the nature of his work allowed him to work alone most of the time. In a December 2010 VA treatment record, the Veteran reported irritability, anxiety, and occasional trauma related nightmares that woke him from his sleep, but that overall he was content with the benefits of his current medication. The Veteran also reported that he enjoyed following college football and the clinician noted that the Veteran's mood was fairly good. 

A February 2012 VA treatment record revealed that the Veteran continued to have significant anxiety, which he related to his job. The Veteran also reported that he was forgetful at times as he forgot to properly scan packages at his job, and that the fear of overlooking some aspect of his work contributed to his anxiety. The clinician also noted that the Veteran described irritability, but that it did not appear to be affecting his relationship with co-workers or his marriage. The Veteran further described that he felt depressed occasionally, but he denied any suicidal ideation and the clinician noted that that the Veteran had an anxious mood with congruent affect. 

In a May 2012 treatment record, the VA provider noted the Veteran's reports of irritability, getting upset, not wanting to be around people, no sleep, poor focus, decreased energy and motivation to do things, he did not shave himself at times, and felt worthless. However, the provider noted that the Veteran denied suicidal and homicidal thoughts or intent, and that, even when the Veteran was depressed, he still attended to his hygiene and chores. The provider further noted that the Veteran's wife helped cheer him up and that his job also helped him. Furthermore, the provider stated that the Veteran appeared neat and was clean-shaven, had a subdued affect but was polite, and that his speech was clear, spontaneous, coherent, relevant, and normal in volume. The provider also noted that the Veteran stated he felt "drugged," and that he complained of being forgetful. However, the provider noted that the Veteran was able to recite his correct personal information. 

Thereafter, the Veteran continued to report that things were pretty much the same as demonstrated by an April 2013 VA treatment record, where he reported that he continued to have irritability, anxiety, easy distractibility, and occasional impaired sleep. A December 2014 mental status examination revealed that the Veteran's speech was normal in rate, tone, and volume, and that his thought processors were clear, logical, linear, and goal directed. Such examination also noted that the Veteran's memory was intact to recent and remote events and that his judgment was good, but that he had a depressed mood. The Veteran also reported that he was having problems on his job at the time.

In an October 2015 treatment record, the Veteran described some irritability with his wife and daughter, who told him they could not stand him and that he was a grouchy old man. The Veteran also stated that he felt his anger was justified sometimes and that he was content with his current medicine regime. The clinician noted that the Veteran's mood was fairly good with congruent affect and that he had no delusions or hallucinations. He also assigned a GAF score of 55-60.

In March 2016, the Veteran was afforded another VA examination in connection with his claim. At such time, he stated that he had been married for the past 24 years, which was give and take, and that he had an adult daughter who he thought loved him. He also reported that his mother past away recently and that he had not talked to his sister since his mother's funeral. With regard to his job, the Veteran reported that he had been working full-time at the USPS for the past 10 years, but that he got irritated on the job because it seemed like his supervisors were out to him. He also stated that he had a tough time with his supervisor during the holidays and that he has been written up several times for talking back, belittling his supervisor, and coming to work late. The examiner noted that the Veteran's mental status revealed that his speech was normal in rate, tone, and syntax. The examiner also noted that the Veteran's mood was mildly dysphoric with generally restricted affect and that he had no observable responsiveness to internal stimuli. The examiner further noted that the Veteran had no observable impairment in attention, concentration, or memory. 

Furthermore, the examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms, which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress. The examiner based his findings on the Veteran's subjective reports, which included that he had irritable behavior and angry outburst typically expressed as verbal or physical aggression toward people or objects, markedly diminished interest of participation in significant activities, feelings of detachment or estrangement from others, reckless or self-destructive behavior, exaggerated startle response, problems with concentration, and sleep disturbance. However, the examiner noted that the validity of symptom endorsement was considered unknown and were unable to be determined to a reasonable degree of professional certainty. 

Moreover, a subsequent March 2016 VA treatment record indicated that the Veteran had increased depression, which appeared to be attributable to his mother's death. The Veteran also stated that he and his brother called and helped each other out due to his mother's death. Such treatment record further noted that the Veteran admitted that his motivation made it difficult for him to get out of bed in the morning and that he was recently written up for being late to work. The Veteran also described he had irritability as he was "short in patience." The VA provider noted that the Veteran had a depressed mood with congruent affect and that he was appropriately dressed and groomed. The VA provider also noted that the Veteran had no suicidal or homicidal ideations and assigned a GAF score of 53-55. 

Based on the foregoing, the Board finds that the Veteran is entitled to an initial rating of 50 percent, but no higher, for his service-connected PTSD as such disorder has been manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, including depression, anxiety, nightmares, avoidance behavior, sleep difficulty, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and forgetting to complete tasks, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board places some probative weight on the assessment made by the May 2009 examiner that the Veteran did not have reduced reliability and productivity due to his PTSD symptoms, but it is offset by the Veteran's subsequent treatment records, including a May 2009 record, in which the clinician found that as a result of the Veteran's PTSD symptoms, he experienced significant impairment across multiple domains of functioning and experienced constraint of his quality of life and overall sense of well-being.

Furthermore, the Veteran's treatment records reveal that he has had continued problems with his job. Specifically, a February 2012 treatment record indicates that the Veteran forgot to complete tasks on the job, including forgetting to scan packages properly. He also reported he was having problems with his job in his December 2014 mental status examination and, during his March 2016 VA examination, he reported that he had been written up several times on the job. Moreover, while the DSM-5 does not reference GAF scores, the Veteran's treatment records indicate that he has been assigned GAF scores for his PTSD reflecting moderate to serious symptoms throughout his appeal. Additionally, other than the friend he mentioned at the May 2009 VA examination, the Veteran has continuously claimed that he has no friends or acquaintances, other than family members, and that he does not want to be around anyone, which indicates a difficulty in establishing and maintaining effective work and social relationships.

The Veteran's treatment records also reveal that he has had a disturbance of motivation. Specifically, in May 2012, he reported that he had decreased motivation to do things and, in March 2016, he admitted that his motivation made it difficult for him to get out of bed. The Veteran has also demonstrated mood disruptions throughout the appeal period, to include depressed and anxious. 

Thus, based on the totality of the medical and lay evidence, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms associated with his service-connected PTSD most nearly approximate the severity and frequency, severity, and duration of the symptomatology contemplated by a 50 percent rating. See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

In reaching such determination, the Board acknowledges the Veteran's April 2016 statement, in which he provided additional arguments in support of his claim for a higher initial rating. Specifically, the Veteran stated that he constantly lost things due to memory loss and sometimes could not remember what he did at work or home. For example, he stated that he could not remember where he left his keys to his job truck and that he also lost his home keys. The Veteran also stated that he has met people who claim to know him, but that he had no idea who they were or the places he knew them from. He further noted that he had a distrust of people and co-workers, and his motivation was low due to mood swings. Furthermore, the Veteran stated that he had short patience and that his daughter called 911 because she thought he was going to harm his wife. Lastly, the Veteran noted that, when he had episodes of depression, nothing mattered and that sometimes he did not bathe or shave for a couple of days. 

However, the Board finds that an initial rating in excess of 50 percent is not warranted because the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment manifested by symptoms such as obsessional rituals, intermittently illogical or irrelevant speech, neglect of personal appearance, inability to establish and maintain effective relationships, persistent delusions or hallucinations, spatial disorientation, disorientation to time or place, and persistent danger of hurting self or others.

In this regard, while the Veteran contends that he has memory loss, there is no evidence that his memory problems occur at the severity contemplated by a higher rating, which includes someone forgetting his own name or those of close relatives. Specifically, the memory problems the Veteran discusses in his April 2016 statement would be considered mild memory loss such as forgetting names, which is contemplated under a 30 percent rating. Moreover, the hygiene problems the Veteran noted in his April 2016 statement would also not result in a higher rating as his treating clinicians throughout his appeal have noted that he is well-groomed despite such allegations. Furthermore, the May 2012 treatment record noted that even when the Veteran was depressed, he still attended to his hygiene. In regard to his statement that his daughter called 911 due to her belief that he was going to harm his wife, nothing else in the record provides that the Veteran had impaired impulse control such as unprovoked irritability with periods of violence or persistent danger of hurting others as considered by the 70 and 100 percent ratings. In fact, his treatment records reveal that he has continuously denied homicidal ideations and there is no evidence that he had any periods of violence other than his subjective reports, which the March 2016 examiner noted could not be determined to a reasonable degree of professional certainty.  

Nonetheless, the Board acknowledges that the Veteran has experienced occupational and social impairment; however, he has maintained, albeit often strained, relationships with family including his wife, as well as his full-time job with the USPS. Moreover, the record shows that the Veteran has been cooperative and communicated with VA clinicians. In this regard, the Board finds that the difficulties the Veteran experiences in regard to occupational and social impairment are fully contemplated by a 50 percent rating, which contemplates a difficulty in establishing and maintaining effective work and social relationships. Therefore, a 70 percent or 100 percent rating for the Veteran's PTSD is not warranted.

Moreover, the Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the time period on appeal. Therefore, assigning staged ratings for such disability is not warranted. 

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In sum, the Board finds that an initial rating of 50 percent, but no higher, for the Veteran's PTSD is warranted.  In denying a higher initial rating, the Board finds that the preponderance of the evidence is against such aspect of his claim.  Therefore, to the extent that the Board herein denies an initial rating in excess of 50 percent, the benefit of the doubt doctrine is not applicable and such aspect of his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

In a February 2016 administrative decision, the AOJ awarded additional compensation for the Veteran's dependents as of April 1, 2015. Thereafter, in April 2016, the Veteran filed a timely notice of disagreement with regard to the propriety of the assigned effective date. When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is necessary. Manlincon v. West, 12 Vet. App. 238 (1999). However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to an effective date prior to April 1, 2015, for the award of additional compensation for dependents. Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal in a timely fashion, then return this issue to the Board for appellate review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


